Exhibit 10.1

 

February 29, 2016

 

Lisa Alderson

 

Re:  Separation and Release of Claims

 

Dear Lisa:

 

This letter sets forth the substance of the separation and release of claims
(the “Agreement”) that Invitae Corporation (the “Company”) is offering to you to
aid in your employment transition.

 

1.              Separation.  Your last day of work with the Company and your
employment termination date will be Tuesday, March 1, 2016 (the “Separation
Date”).

 

2.              Accrued Salary.  On the Separation Date, the Company will pay
you all accrued salary earned through the Separation Date, subject to standard
payroll deductions and withholdings.  You are entitled to these payments by law.

 

3.              Severance Payment.  Although the Company has no obligation to do
so, if you sign this Agreement, allow it to become effective, and comply with
your obligations under this Agreement, then the Company will pay you, as
severance, the equivalent of 12 weeks of your base salary in effect as of the
Separation Date, subject to standard payroll deductions and withholdings (the
“Severance Payment”), and provide the stock award benefits set forth in
Section 5.  The Severance Payment will be paid in a lump sum within ten
(10) days after the Effective Date (as defined in Section 14).

 

4.              Health Insurance.  To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense following the Separation Date.  Later,
you may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish.  You will be provided with a separate
notice describing your rights and obligations under COBRA.

 

5.              Stock Awards.  Subject to Section 3, you will receive: 
(a) accelerated credited vesting (with no Company right to repurchase) under all
options to acquire shares of the Company’s common stock (the “Common Stock”)
granted to you, as well as all restricted stock units that may be settled in
shares of Common Stock pursuant to the Company’s 2015 Stock Incentive Plan
granted to you, through December 31, 2016 (i.e., as though you had remained
employed by the Company through December 31, 2016); and (b) the ability to
exercise such options through December 31, 2017.

 

6.              Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any

 

--------------------------------------------------------------------------------


 

additional compensation (including base salary, bonus, incentive compensation,
or equity), severance, or benefits before or after the Separation Date, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account) or any vested options.

 

7.              Expense Reimbursements. You agree that, within ten (10) days of
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

8.              Return of Company Property.  By the close of business on the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property which you have in your possession
or control, including, but not limited to, Company files, notes, drawings,
records, plans, forecasts, reports, studies, analyses, proposals, agreements,
financial information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date.  If you have used any personally owned computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, within fifteen (15) business days
after the Separation Date, you shall provide the Company with a computer-useable
copy of such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done.  Your timely compliance with this
paragraph is a condition precedent to your receipt of the severance benefits
provided under this Agreement.

 

9.              Proprietary Information Obligations.  You acknowledge and
reaffirm your continuing obligations under your Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit A.

 

10.       Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed by you in
any manner whatsoever; provided, however, that:  (a) you may disclose this
Agreement in confidence to your immediate family and to your attorneys,
accountants, tax preparers and financial advisors; and (b) you may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.  In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.

 

2

--------------------------------------------------------------------------------


 

11.       Nondisparagement.  You agree not to disparage the Company, its
officers, directors, employees, shareholders, and agents, in any manner likely
to be harmful to its or their its business, business reputation, or personal
reputation; provided that you will respond accurately and fully to any question,
inquiry or request for information when required by legal process.

 

12.       No Admissions.  You understand and agree that the promises and
payments in consideration of this Agreement shall not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.

 

13.       Release of Claims.  In exchange for the consideration under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance.  Also, excluded from this
Agreement are any claims that cannot be waived by law.  You are waiving,
however, your right to any monetary recovery should any governmental agency or
entity, such as the Equal Employment Opportunity Commission or the Department of
Labor, pursue any claims on your behalf.  You represent that you have no
lawsuits, claims or actions pending in your name, or on behalf of any other
person or entity, against the Company or any other person or entity subject to
the release granted in this paragraph.

 

14.       ADEA Release.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA, and that the
consideration given for the waiver and releases you have given in this Agreement
is in addition to anything of value to which you were already entitled.  You
further acknowledge that you have been advised, as required by the ADEA, that: 
(a) your waiver and release does not apply to any rights or claims

 

3

--------------------------------------------------------------------------------


 

that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement (although you may choose voluntarily
not to do so); (c) you have twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it sooner); (d) you have seven
(7) days following the date you sign this Agreement to revoke this Agreement (in
a written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement provided that you do not revoke it (the
“Effective Date”).

 

15.       Section 1542 Waiver.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

 

16.       Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

 

17.       Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflict of laws principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach.  This Agreement may be executed in counterparts
and facsimile signatures will suffice as original signatures.

 

4

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

 

We wish you the best in your future endeavors.

 

Sincerely,

 

By:

/s/SYLVIA ARIFIN

 

 

Sylvia Arifin

 

 

Talent Operations

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ LISA ALDERSON

 

Lisa Alderson

 

 

 

March 8, 2016

 

Date

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

--------------------------------------------------------------------------------